                                                                USDCSDNY
                                                                DOCUMENT
                                                                ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE F-IL-ED__,,:,,-z--,-'E""r"q/-2~

 UNITED STATES OF AMERICA

       - v. -                                              Protective Order

 RICHARD GAFFEY,                                         18 Cr. 693 (RMB)
   a/k/a "Dick Gaffey,"

                        Defendant.


        IT IS HEREBY AGREED by and among the United States of America, by Geoffrey S.

Berman, United States Attorney for the Southern District of New York, Eun Young Choi and

Thane Rehn, Assistant United States Attorneys, of counsel, Deborah Connor, Chief of the

Money Laundering and Asset Recovery Section for the Department of Justice, Michael Parker

and Parker Tobin, Trial Attorneys, of counsel, and Richard Gaffey, the defendant, by his counsel

William Lovett, Esq. , and Robert Buehler, Esq.,that, with respect to all materials produced under

18 U.S.C. § 3500 ("3500 Material") and other witness material marked Attorney's Eyes Only

("AEO Material"):

                (1) defense counsel must destroy or return to the Government all 3500 Material

and AEO Material (including all copies), at the conclusion of the trial of this matter or when any

appeal has become final ;

                (2) Defense counsel may disclose 3500 Material (and any copies) to the defendant

Richard Gaffey, any paralegal or staff employed by the defense, and any expert witness the

defense intends to use at trial (collectively, "Designated Persons");

                (3) To the extent any Designated Person (or any other party not provided for

herein) obtains any 3500 Material that is the subject of this Order, such 3500 Material shall not

be further disclosed in any form, including but not limited to orally disclosing such information



                                                 1
and posting such information on the Internet;

               (4) Defendant Richard Gaffey and his counsel of record shall provide a copy of

this Order to any Designated Persons to whom the 3500 Material is disclosed pursuant to

paragraph 2. Prior to disclosure of such material to any Designated Person, pursuant to

paragraph 2, any such Designated Person shall agree to be subject to the terms of this Order;

               (5) AEO Material shall be prominently marked "Attorney's Eyes Only." AEO

Material shall not be disclosed in any form, including but not limited to orally disclosing such

information, to defendant Richard Gaffey or anyone else beyond defense counsel. If counsel for

the defendant determines that the AEO Material is material and relevant to the investigation and

defense of their client and requires counsel to share the information subject to this protective

order with their client, counsel for the defendant reserve the right, on notice to the Government,

to seek permission from the Court to do so.




                                                 2
IT IS SO ORDERED.

Dated: New YorkaY/wYork
       February     2020


                                      i?rt8
                           HONORABLE RICHARD M. BERMAN
                           United States District Judge
                           Southern District of New York




                                      GEOFFREY S. BERMAN
                                      United States Attorney
                                      Southern District of New York

                                      DEBORAH CONNOR
                                      Chief, Money Laundering and
                                      Asset Recovery Section


                                By:     ~~
                                      Eun Young Choi
                                      Thane Rehn
                                      Assistant United States Attorneys

                                      Michael Parker
                                      Parker Tobin
                                      Trial Attorneys, Criminal Division



                                        ~~
                                      /4ri11iam Lovett, Esq.
                                       Robert Buehler, Esq.
                                       Attorneys for Defendant Richard Gaffey




                                  3
